CAMPBELL, Judge.
The defendant first assigns as error the denial by the trial court of defendant’s motion to dismiss at the close of the State’s evidence. This assignment of error is based partly on the belief that the second count in the bill of indictment is defective because it failed to identity the items stolen. There is no merit in this contention as the items were sufficiently identified, to wit: “an undetermined amount of beer, food and money of the value of $25.00 — dollars, of the goods, chattels and moneys of the said Evening Star Grill.” Defendant further argues under his first assignment of error that the charges under both counts should have been dismissed. In this respect, he is appar*719ently treating this as a motion for nonsuit. In passing upon a motion for nonsuit in a criminal case, the court must consider the evidence in the light most favorable to the State and give the State the benefit of every reasonable inference which may be legitimately drawn therefrom. State v. Locklear, 7 N.C. App. 493, 172 S.E. 2d 924 (1970). Viewed in this light, there was ample evidence to go to the jury on defendant’s guilt.
Defendant’s remaining assignments of error purport to deal with errors in numerous parts of the court’s charge. However, no exception with respect to the charge appears except in the purported assignments of error. Such assignments are ineffective to challenge the correctness of the charge. State v. Dunn, 264 N.C. 391, 141 S.E. 2d 630 (1965). Despite the ineffective assignments of error, we have reviewed the charge and find no prejudicial error.
In the entire trial, we find no prejudicial error.
No error.
Judges Britt and Vaughn concur.